Citation Nr: 0107823	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a left ankle disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for residuals of a left ankle fracture and 
assigned a 30 percent disability evaluation.  The veteran's 
personal hearing was held before a member of the Board at the 
RO in New Orleans in April 1997.

The Board notes that the case on appeal was remanded to the 
RO in November 1997 for further development.  The veteran 
underwent VA examination in March 1998.  


FINDINGS OF FACT

1.  The veteran's left ankle is ankylosed with no range of 
motion and with plantar flexion at zero to 5 degrees and 
dorsiflexion at zero degrees, and there is additional 
functional loss due to pain and varus angulation.

2.  The veteran's service-connected left ankle disorder 
presents an unusual disability picture that results in marked 
interference with employment equivalent to a 50 percent 
disability.  

3.  The veteran is service connected for a left ankle 
disability, which warrants a 50 percent evaluation.  He has 
no other adjudicated service-connected disabilities.  

4.  The competent and probative evidence of record does not 
show that the veteran's service-connected disability prevents 
him from engaging in substantially gainful employment 
consistent with his education and occupational experience, 
and without regard to age or nonservice-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for ankylosis of 
the left ankle have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Code (DC) 5270 (2000).

2.  Based on marked interference with employment, the 
criteria for a 50 percent rating, but not more, on an 
extraschedular basis have been met.  38 C.F.R. § 3.321(b)(1) 
(2000). 

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the veteran fell over a trailer 
hitch injuring his left ankle during service in January 1958.  
The records indicate that he sustained a fracture to the 
trimalleolar of the left ankle and was hospitalized.  

Social Security Administration (SSA) records show that the 
veteran became entitled to SSA disability benefits in August 
1987 for post-traumatic arthritis of the left ankle.  The 
records indicate that in February 1987, the veteran sustained 
a work-related fracture of his left medial malleolus while 
working on an oilrig.  Pre-existing osteoarthritis was noted 
at that time.  

Private hospital and treatment records in association with 
the 1987 left ankle injury, note the veteran's history of 
having had an open reduction and internal fixation of the 
left ankle in association with a 1958 left ankle injury 
during service and a post-service fracture of his tibia in 
the 1970s.  Treatment records of M. H., M. D., show that the 
veteran was diagnosed with traumatic arthritis of the left 
ankle.  March 1987 X-ray examination revealed old fracture 
deformities involving the proximal distal shaft aspects of 
the tibia and fibula, appearance of actual fusion between the 
tibia and fibula with calcification of the interosseous 
ligament, changes consistent with old post-traumatic or 
fracture event with subsequent healing and early minimal 
posterior and inferior calcaneal spurring.  

The veteran continued to have difficulty with his ankle and 
underwent an ankle fusion in December 1987 with a left iliac 
bone graft.  In April 1988, Dr. M. H. reported that the 
fusion was not solid and recommended that it be regrafted in 
order to get a solid, painless fusion.  He stated that the 
veteran would not be able to continue working as a floor hand 
or "rough neck" in the future.  He anticipated that the 
veteran would be out of work for the following six to twelve 
months, after which time he would be able to do light-to-
sedentary work.  

By letter dated in January 1989, the veteran's private 
doctor, R. L. B., M.D., reported that the veteran's history 
included a compound fracture of the left ankle during service 
in 1958, a closed fracture of the tibia and fibula in 1974 
and a fractured ankle bone in 1987, after which he had fusion 
of the ankle and repeat surgery the following year.  He 
complained of pain upon stepping on his foot, with increased 
pain the more he moved.  He also complained of pain and a 
little numbness over the top of the foot and along the 
lateral side of the ankle.  On physical examination motor 
power appeared to be intact.  When the veteran ambulated he 
put his foot down.  The position of the foot was that of 
about 15 degrees equinus.  After examination and review of X-
rays, Dr. B. stated that the veteran had a solid fusion of 
the ankle, some limitation of motion of the foot and some 
pain in the foot and ankle.  The report notes that the 
veteran was having difficulty resuming activities.  Dr. B. 
recommended a special shoe, which would decrease the subtalar 
joint motion, some of the pressure caused by the ankle motion 
and improve the veteran's ability to walk.  After considering 
various treatments, Dr. B. stated that there was not going to 
be a completely good result that would allow the veteran to 
return to heavy, strenuous activity.  He opined that the 
veteran would probably not be able to return to strenuous 
work in which he would have to stand on his feet or climb.  

Private treatment records from Tulane University Medical 
Center, dated from September 1993 to April 1995, show that 
the veteran repeatedly complained of pain in the left ankle, 
had difficulty ambulating, and was wearing a brace, as well 
as specially prescribed shoes with heel wedges.  In an 
orthopedic treatment record dated in September 1993, the 
examiner stated that there appeared to be a solid fusion with 
minimal subtalar motion and slight varus positioning of the 
ankle and subtalar joint.  X-ray examination showed that 
there was a bony fusion of the tibiotalar joint, fibulotalar 
joint and tibiofibular joint.  There was also at a least a 
partial degenerative talocalcaneal joint.  Old healed 
fracture deformity was seen in the distal third of the tibia 
and fibula.  The impression was painful left ankle fusion.  
The examiner commented that it was not likely that further 
surgery would benefit the veteran and he recommended 
increasing the insert on the medial side of his foot to 
prevent varus deformity.  

A November 1993 record of treatment indicates that the 
veteran was having problems adjusting his corrective shoe 
wear and continued to have problems with the left ankle.  The 
examiner stated that he advised the veteran that he knew of 
nothing else that would solve the left ankle problems.  The 
examiner stated that he further advised the veteran that 
there was a significant risk of losing the whole foot with 
additional surgery.  A January 1994 record of treatment 
indicates that the veteran had had three failed fusions and 
notes that that he was tolerating a significant amount of 
pain.  The examiner also stated that he should be rated as 
having a 40 percent permanent disability to the foot, which 
represented eighty percent of the left lower extremity.  On 
orthopedic evaluation in October 1994, the examiner indicated 
that clinically, the veteran was in a fair amount of pain.  
The examiner stated that he had discussed surgical procedures 
with the veteran but advised against it for as long as 
possible due to the significant risks involved with any 
additional surgery on the left ankle.  The examiner concluded 
that the veteran was totally disabled with respect to his 
foot and ankle and stated that he would not be able to return 
to his employment as an oilfield worker.  

On VA examination in March 1995, the veteran complained of 
left dorsal ankle pain with excessive walking.  Physical 
examination revealed an ankylosed left ankle with slight 
swelling of both legs and ankles.  Plantar flexion and 
dorsiflexion of the left ankle was at zero degrees.   He was 
unable to walk on the tip of the toes of the foot, but able 
to walk on the left heel.  The relevant diagnoses were 
ankylosed left ankle, degenerative osteoarthritis, and 
obesity, which was noted to aggravate his condition.  

On examination in August 1996 in association with SSA 
disability benefits, J. H., M.D, stated that the veteran gave 
a history of an eighth grade education and that he could read 
and write.  The veteran reported that he had quit his job as 
a "rough neck" in the oilfield in 1987 after a work-related 
injury to his left ankle.  He had subsequently undergone 3 
operations.  He was no longer receiving workmen's 
compensation payments, the legal matters over his on-the-job 
injury having been settled in 1995.  Physical examination of 
the left ankle revealed multiple scars.  The veteran was able 
to walk on the heel and toes of his right foot but not of his 
left foot.  He was not using a cane or crutch.  The report 
notes that the veteran was wearing a brace to the left ankle 
as well as a wedge to the lateral shoe on the left.  

Dr. H. reported that the left ankle did not appear to move 
and was in a fixed position at about 5 degrees of plantar 
flexion.  Subtalar motion was zero.  Dr. J. H. further 
indicated that review of the X-rays showed bony deformity of 
the distal third of the tibia and fibula.  The ankle fusion 
was noted to appear solid.  There was a large spur of the 
anterior tibia, which extended just above the navicular bone.  
The subtalar joint was sclerotic and the report notes that it 
had probably been fused.  There appeared to be bony bridging 
between the posterior talus and the calcaneus, as well as 
between the talus and the anterior calcaneus.  The 
calcaneocuboid joint also appeared to be fused.  The 
talonavicular joint did not appear to be fused.  Oblique 
fractures of the distal tibia and fibula were noted to have 
healed in straight positions.  Bone density appeared to be 
good.  

In conclusion, Dr. H. stated that the fusion of the veteran's 
ankle looked solid on examination, as did the subtalar 
fusion.  He further stated that the old fracture of the 
distal tibia had healed.  He opined that seated work should 
be possible for the veteran and that he should be able to 
walk short distances on a frequent basis.  He stated that the 
veteran might be able to perform light-duty work, such as 
parking lot attendant and bench assemblyperson, but stated 
that heavy work was not a realistic expectation, nor was work 
that required him to be on his feet for prolonged periods.  
Dr. J. H. opined that prolonged standing and prolonged 
walking might be painful because of the left ankle problems.  
He advised against squatting, climbing, awkward positions and 
dangerous situations.

A continuing disability worksheet dated in 1996 showed 
continuing disability of severe fracture of the left ankle 
and new diagnosed impairments of diabetes, high blood 
pressure and ulcer.

VA outpatient treatment records dated from January 1995 to 
December 1997, show tratment for diabetes mellitus, 
hypertension, obesity and status post ankle fusion.  The 
veteran complained of chronic left ankle and foot pain and 
was taking pain medication on a regular basis.  A February 
1995 treatment record shows that he was wearing a left ankle 
brace and complained of tenderness around the left ankle.  An 
April 1995 treatment record shows that a gelcast functional 
ankle orthosis was prescribed.  Treatment records, dated in 
1996, show that the veteran continued to complain of left 
ankle pain.  In June 1997, the prosthesis was replaced in the 
soles of his corrective shoes.  

At a personal hearing before a member of the Board at the RO 
in New Orleans in April 1997, the veteran indicated that he 
was often in constant pain with his left ankle and had been 
unable to work at his job as a floor hand on oilrigs since 
1987.  Transcript, pp. 2-4 (April 1997).  He stated that even 
with the pain medication he took on a daily basis, he was 
only able to stand on his feet for about 3 hours at a time.  
Tr., p. 3.  He reported that standing on the left leg made 
the pain worse.  Tr. p. 10.  The veteran indicated that there 
may also be instability in the left ankle as a result of the 
fusion not having healed properly.  Tr., p. 8.  The veteran 
testified that he wore an ankle brace and had used a cane in 
the past.  Tr., pp. 4-5.  The veteran's spouse testified that 
she rubbed the veteran's feet with alcohol to relieve pain.  

The veteran underwent VA examination in March 1998.  The 
examiner stated that he had reviewed the veteran's claims 
folder.  The veteran complained of pain and weakness in his 
ankle, numbness in the area of the surgery, stiffness, and of 
swelling at night.  He reported that he was able to stand on 
his feet for three hours, with resting and elevation in 
between.  He described the pain as daily, lasting for about 
45 minutes to an hour.  He indicated that he wore an ankle 
brace and corrective shoes.  Physical examination revealed 
that he had a leg length discrepancy, with the left being 89 
cm and the right being 90.5 cm.  The examiner reported that 
he had no degrees of motion in his ankle passively or 
actively.  The report notes that the veteran had a slight 
varus angulation of his os calcis.  There was tenderness over 
the anterior joint line.  The impression of X-ray 
examinations were degenerative changes involving the left 
ankle with ankle joint fusions, degenerative osteoarthritic 
changes involving the tarsal bones and intertarsal joints and 
old fracture deformities involving the distal 1/3 of the left 
tibia and fibula.  The assessment was status post fusion of 
the left ankle with residual pain with any range of motion.  
The examiner stated that he would have difficulty maintaining 
gainful employment at his trained occupation.

In an application for increased compensation based on 
unemployability (VA Form 21-8940) received in April 2000 the 
veteran reported that he last worked in February 1987, that 
he had completed a high school education and that he had not 
attempted to obtain employment since February 1987.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson, at 121; Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different DCs.  Esteban v. Brown, 6 Vet.  
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2000).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Full range of ankle motion is from 20 degrees dorsiflexion to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2000). 

Under DC 5270 a 30 percent evaluation is warranted when the 
ankle is ankylosed in plantar flexion between 30 degrees and 
40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees.  A 40 percent evaluation is warranted when the ankle 
is ankylosed in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2000).  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102 and 4.3 (2000).


Analysis

Initial Matters

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
§ 3(a), 114 Stat. 2096 (2000).  

Initially, the Board finds that VA's statutory duty to assist 
has been satisfied.  The Board notes that, pursuant to its 
previous remand, the veteran was afforded a VA examination in 
1998.  The RO also requested additional medical records.  The 
Board is aware of no additional evidence that may be 
pertinent to an informed decision as to this issue, and the 
veteran and his representative have not pointed to any such 
evidence.  The veteran and his accredited representative have 
been accorded ample opportunity to present evidence and 
argument in support of the claim.  

Thus, the Board finds that the RO made all reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The Board also finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  No further development is 
required in order to comply with VA's duty to assist. 

Finally, the Board notes that although the decision herein 
includes consideration of the Court's decision in Fenderson, 
the veteran has not been prejudiced by such discussion.  He 
has been advised of the laws and regulations pertinent to the 
evaluation of his disability and entitlement to TDIU 
benefits.  He has been afforded examinations.  He has further 
been afforded opportunity to present argument and evidence in 
support of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  The Board finds no basis for "staged" 
ratings as his disability level has been relatively stable 
during the pendency of his claim.

Left Ankle

The veteran's service-connected left ankle disorder is 
currently rated as 30 percent disabling under 38 C.F.R. § 
4.71a, DC 5270, which provides a 30 percent rating for 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
This percentage evaluation exceeds the maximum schedular 
rating available under DC 5271, 5272, 5273 and 5274.  Thus, 
the question in this case is whether the veteran's service-
connected left ankle disorder warrants a 40 percent 
evaluation under DC 5270.  

In this case, the veteran has appealed the initial rating 
assigned for a left ankle disorder.  Therefore, consideration 
of the claim for a higher rating will be based on the 
totality of the evidence in the claim period, without 
predominant focus on the recent evidence of record.  

The veteran contends that a higher evaluation is warranted as 
he experiences constant left ankle pain and functional loss.  
He claims that as a result of his service-connected left 
ankle disorder he is totally disabled and unable to work.  

After a review of the eveidence, the Board finds that the 
veteran's service-connected left ankle disorder does not 
warrant an evaluation of 40 percent under DC 5270 based on 
ankylosis alone.  To warrant a 40 percent rating under that 
code there must be ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.  
On VA examination in  March 1995 the ankle was ankylosed at 0 
degrees of plantar and dorsiflexion, and on examination in 
August 1996 the ankle was fixed in 5 degrees of plantar 
flexion.  A slight varus angulation of the os calcis was 
noted in 1998 but examinations in 1995, 1996 and 1998 did not 
show any significant abduction, adduction, eversion or 
eversion deformity.  A more severe angle of plantar or 
dorsiflexion ankylosis is not shown, and the criteria for a 
40 percent rating based on ankylosis alone are not met.  

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, however, and 
considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the Board finds that a 40 
percent rating is warranted for the left ankle disorder.  The 
evidence shows that the veteran has difficulty ambulating and 
that he has constant and chronic pain in his left ankle and 
foot.  The records show that in order to alleviate pain, he 
takes pain medication on a regular basis, wears corrective 
shoes and an ankle brace.  Dr. J. H. advised against 
prolonged walking to avoid additional pain and advised 
against activities that involved squatting, climbing, awkward 
positions or dangerous situations.  More recently, on VA 
examination in March 1998, the examiner stated that the 
veteran had pain with any range of motion.  Further, the 
medical evidence indicates that additional surgery is not 
likely to alleviate the pain.  When considering functional 
loss due to pain or other pathology, in combination with the 
position of the foot and the varus angulation, the Board 
finds that the veteran's left ankle disability warrants a 40 
percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is the maximum 
schedular rating under any applicable DC.  

Additionally, the Board finds that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000) is in order.  The evidence in 
this case shows that the veteran's left ankle disability has 
caused marked interference with his employment.  The 
evidence, to include SSA records, shows that he last worked 
in 1987 when he had to leave his job as an oilfield worker 
after further injuring his left ankle at his job.  Since then 
he has undergone several surgeries for his left ankle 
disability and the March 1998 VA examiner stated that he 
would have difficulty maintaining gainful employment in his 
trained occupation.  Dr. L. B., the veteran's private 
physician, stated that veteran would not be able to return to 
strenuous work in which he would have to stand on his feet or 
climb.  The Board concludes that there is an unusual 
disability picture presented in this case with marked 
interference in the type of employment the veteran performed.  
Construing the record and the regulation in favor of the 
veteran, the Board finds that the facts indicate marked 
interference with employment so as to support a 50 percent 
rating, but not more, on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2000).  Although the case is not being 
referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, the veteran is not 
prejudiced by this action.  The RO considered the matter of 
an extraschedular rating and decided that referral for one 
was not indicated, whereas the Board has reached a decision 
favorable to the veteran.  

TDIU

Because the veteran's only service-connected disability is 
his left ankle disorder evaluated as 50 percent disabling, 
the schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  38 
C.F.R. § 4.16(a).  Although the veteran has not met the 
percentage requirements set out in 38 C.F.R. § 4.16(a), a 
claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Before TDIU may be granted, there must also be a 
determination that the veteran's service-connected disability 
is sufficient to produce unemployability without regard to 
advancing age or any nonservice-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  Assignment of a TDIU rating 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).

In this case, the competent and probative evidence is clear.  
First, the medical evidence clearly shows that the veteran 
will not be able to return to strenuous heavy work.  However, 
other types of sedentary employment have not been precluded.  
In fact, SSA reports specifically state that the veteran 
could pursue light-duty jobs such as parking lot attendant or 
bench assemblyperson.  No physician has opined that the 
veteran is unemployable.  Further, although the veteran 
reported not working as of early 1987, the record contains no 
statements from any employer or any medical professional 
indicating that the veteran was totally unemployable due to 
his left ankle disability or that he has been unsuccessful in 
pursuit of other employment due to his left ankle disability.  
He reported on his April 2000 claim that he has not attempted 
any employment since 1987.  The medical evidence indicates 
that the veteran would be restricted from heavy labor, not 
that he is unemployable.  

In sum, the available competent evidence does not show the 
veteran is unemployable due to his left ankle disability, 
only that he is restricted from heavy labor.  He reported 
further that he could stand for approximately 3 hours, a 
considerable time, and the Board notes that although he has 
previously reported only an eighth grade education, on his 
April 2000 application he reported completing the equivalent 
of a high school education.  The Board concludes that he is 
not totally disabled, even considering his disability history 
and education from all types of gainful employment by reason 
of his service-connected left ankle disorder alone.  The 
primary evidence refuting that conclusion are statements made 
by the veteran.  As lay statements, they do not constitute a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. For the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU.  The benefit sought 
on appeal is, to that extent, accordingly denied.  


ORDER

An evaluation of 50 percent for the veteran's service-
connected left ankle disorder is granted.  

Entitlement to TDIU is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

